RENDERED: MAY 14, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-0554-MR

KEVIN NEAL                                                   CROSS-APPELLANT


           CROSS-APPEAL FROM MCCRACKEN CIRCUIT COURT
v.           HONORABLE DEANNA WISE HENSCHEL, JUDGE
                      ACTION NO. 17-CI-00232


TONYA A. NEAL                                                   CROSS-APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND L. THOMPSON, JUDGES.

JONES, JUDGE: The family court division of the McCracken Circuit Court

(“family court”) entered findings of fact, conclusions of law, and a final decree of

dissolution of marriage in the above-styled action. As part of the decree, the

family court awarded the Cross-Appellee, Tonya A. Neal (“Tonya”), lifetime

monthly spousal maintenance from the Cross-Appellant, Kevin Neal (“Kevin”).

Tonya appealed, and Kevin filed a cross-appeal challenging the amount and
duration of the family court’s lifetime spousal maintenance award to Tonya.1

Having reviewed the record and being otherwise sufficiently advised, we affirm

the family court’s award of maintenance with respect to both amount and duration.

                                       I. BACKGROUND

               Kevin and Tonya were married on February 3, 1993. After a lengthy

separation, Tonya filed for dissolution of the marriage on or about March 17, 2017.

On May 26, 2017, Tonya filed a motion requesting the family court to award her

temporary maintenance. In her verified motion, Tonya asserted that she was not

employed due to health issues; her only income consisted of disability. She further

explained that during the parties’ twenty-four-year marriage, she was a stay at

home mother, had several major illnesses, and as a result could not maintain

employment. She stated that Kevin worked as a Procedure Writer at Absolute

Consulting, Inc., in Santa Rosa County, Florida, where he made approximately

$180,000 per year. She stated that Kevin stopped providing her support after he



1
 Tonya’s appeal was dismissed after she failed to file a brief, leaving only the issues presented in
Kevin’s cross-appeal for us to decide. In addition to failing to file an appellant brief in support
of her own appeal, Tonya also failed to file a cross-appellee brief in response to Kevin’s cross-
appeal. When the appellee does not file a brief, our Court may (1) accept the appellant’s
statement of facts and issues; (2) reverse the judgment if reasonably supported by the appellant’s
brief; or (3) regard the appellee’s failure as a confession of error and reverse the judgment
without considering the merits of the case. Kentucky Rules of Civil Procedure (“CR”)
76.12(8)(c). “The decision as to how to proceed in imposing such penalties is a matter
committed to our discretion.” Coblentz v. Day, 540 S.W.3d 384, 386 (Ky. App. 2018) (quoting
Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky. App. 2007)). The record in this case is relatively
short and the issues are straightforward. Accordingly, we have elected not to impose a penalty
and will proceed to review the merits of this appeal in the normal course.
                                                -2-
obtained this employment resulting in her inability to afford her medications and

treat her many health issues. Following a temporary maintenance hearing, Kevin

was ordered to pay Tonya bimonthly temporary spousal maintenance in the amount

of $1,700 for at least the next sixty days. Tonya’s temporary maintenance was

extended and increased to $4,300 per month pending final adjudication of the

dissolution petition.

             The family court’s findings from the temporary maintenance hearing

reflected that Kevin had been paying Tonya anywhere from $2,200 to over $5,000

per month for a number of years. Tonya submitted a list of expenses, many of

which the family court found were excessive. This included $150 per month to

have her nails professionally manicured, $242 in toiletries, $250 per month in

shampoo/conditioner, and $416 per month for a clothing allowance. Her cable bill

was $197 per month, and her cell phone plan cost $207 per month.

Notwithstanding the unreasonableness of Tonya’s claimed expenses, the family

court found that Tonya’s limited disability income prevented her from being able

to support herself.

             The family court conducted a final hearing on December 18, 2018,

relative to the division of property and debts, health insurance, and spousal

maintenance. Tonya testified first. She testified she is unable to work, as she is

disabled. She stated she has fibromyalgia, rheumatoid arthritis, osteoarthritis,


                                         -3-
diabetes, and a learning disability where she has an inability to concentrate. She

has been receiving disability since approximately 1997. She provided no proof

regarding her social security disability, though Kevin did acknowledge she

receives social security disability and had complained to him over the years of

widespread pain. She submitted no documentation or medical records to the court

regarding her medical conditions.

               Kevin earns a gross salary of approximately $165,000 per year, and

has reasonable monthly expenses of approximately $4,000. Tonya is unemployed

and receives $5742 per month from Social Security Disability. Kevin testified

during the marriage they both had access to a joint checking account, wherein at

the end of the month, there was no accounting to see who had spent what, though

he did tell her she was spending too much at various times. At some point, he

began a new job, and began sending all his direct deposit paychecks into a sole

checking account. He then switched to sending her a monthly payment (between

$2,200 to $5,000 a month) for her expenses, which he perceived to be reasonable

for her needs.

               Tonya testified she incurred a substantial debt of $100,000 trying to

keep up with her reasonable needs; however, she submitted no supporting


2
 The family court found Tonya receives $514 per month but we assume this was a typographical
error since Tonya produced no evidence at trial other than her own testimony related to her social
security disability.
                                               -4-
documentation to the family court to prove her debt. She additionally testified her

marital lifestyle afforded her unlimited discretionary spending.

             Tonya testified she was unable to work or earn any income. However,

she later admitted that she was permitted to work up to twelve hours a week;

anything more would cause her to lose her disability. When pressed why she has

not explored the opportunity to work from home at least up to the twelve hours,

she stated when she is employed, her disability is reduced accordingly. She also

testified that the nature of her illnesses made it difficult for her maintain stable

employment because some days she was just not able to work. Even so, she is able

to enjoy some hobbies such as floral arrangement and scrapbooking; she socializes

with friends, and she frequently travels from Kentucky to Virginia to take care of

her sick mother.

             Since the temporary maintenance hearing, Tonya had revised her

estimated monthly expenses. She testified that she has housing expenses of $650

for rent/mortgage, $60 for garbage, $20 for water and sewage, and $150 for

electric. Her homeowner’s insurance is $30 per month. Due to her disability, she

is unable to clean or do laundry. She utilizes a maid service which costs $150 per

month. She additionally rents out a storage unit, costing her $130 per month. Her

cell phone plan is $207.56 per month. Her cable bill is $200. Her transportation

expenses cost her over $500 per month. This includes $200 for gas and oil and


                                           -5-
$334 for liability insurance but does not include her car payment. Her personal

expenses also included over $700 a month on cosmetics and toiletries due to her

sensitive skin. She testified she gets frequent pedicures because of her diabetes

and the pedicures generally cost her about $300 a month. Her personal

entertainment cost is $200 per month. She testified this consists of her going out to

the movies with girlfriends and the like. She testified she spent substantially more

on entertainment during the marriage. She also testified that she is in need of

costly dental work to fix her teeth as the current state of her teeth prevent her from

being able to eat many foods such as raw vegetables.

             At the conclusion of the hearing, the family court stated orally from

the bench that it believed Tonya was entitled to some maintenance; however, it did

not accept that all, or even a majority of Tonya’s claimed expenses were

reasonable. It indicated that before making a final determination, it would have to

go through the claimed expenses and make a determination regarding the amount

of maintenance Tonya would need to meet her reasonable needs.

             Following the conclusion of the hearing, the dissolution was granted

by the McCracken Circuit Court and a Final Hearing Order and Findings of Fact,

Conclusions of Law and Final Decree of Dissolution of Marriage was entered on

January 25, 2019, nunc pro tunc to December 18, 2018. Therein, in relevant part,

the family court found:


                                          -6-
2. The wife is 51 years of age, unemployed, and receives
$514.00 per month from her Social Security disability.
The husband is 48 years of age and is employed by
Absolute Consulting, earning a gross salary of
approximately $165,000 per year.

3. The Court finds wife has either heavily inflated her
expenses on her Financial Declarations or that her
expenses are excessive. For example, she claims she
requires $710.00 for cosmetics and hair supplies in
addition to $400.00 per month for clothing, although she
is unemployed. She requests maid service and frequent
manicures/pedicures. She maintains a cell phone plan
that costs $207 per month, a cable plan that costs $197
per month, and claims she has over $600 per month in
car expenses, not including the car payment. The wife’s
claims regarding her expenses are outrageous and the
Court does not find such type of claimed expenses to be
either reasonable or necessary. No documentation was
presented to support her high expense claims.

4. The wife testified that her lifestyle before separation
allowed her unlimited discretionary spending. She also
testified that she had to incur $100,000.00 of debt in
order to meet her reasonable needs. She was not able to
resolve the conflicting testimony. (No documentation
was submitted regarding the claimed debt.)

5. While the wife claims she is unable to work and earn
income in any way, she is able to participate in regular
hobbies and travel long distances recurrently. The Court
received no evidence that she is unable to work, and the
Court finds she is able to do some work to supplement
her income.

6. Maintenance. The wife is entitled to maintenance as
she lacks sufficient property, including marital property
apportioned to her, to provide for reasonable needs and
she is unable to support herself through appropriate
employment. The Court considered the financial
                            -7-
resources of both parties, both parties’ reasonable
monthly expenses, the standard of living during the
marriage, the duration of the marriage, and the age and
physical condition of the parties. The Court finds that the
wife is entitled to maintenance and the husband has the
ability to make the following payments, effective January
1, 2019:

a. $2,500.00 per month for a period of five years (2019-
2024).

b. $2,000.00 per month for a period of five years (2024-
2029)

c. $1,500.00 per month for a period of five years (2029-
2034)

d. $1000.00 per month for the remainder of wife’s life.

7. Debts. The wife did not submit evidence regarding
her claimed marital debts and the Court will only rule
upon debts provided and proven to the Court. Any debt
not listed specifically herein shall remain the obligation
of the person currently holding the debt.

a. The husband shall be responsible for the Discover
credit card (balance over $7000) and Wells Fargo Visa
debts.

b. The wife shall be responsible for the alleged Lloyd &
McDaniel debt, Bank of America debt, medical debt,
Mastercard debt and the claimed loan from her Mother,
Hilda McNutt.

8. Bank Accounts. The parties are awarded any sums in
their respective bank accounts, checking and/or savings.
The husband maintained approximately $13,500 in his
Wells Fargo checking and saving account in November
2018. The wife maintained approximately $400 in her
US Bank checking account at that time.
                            -8-
            9. Vehicles. Vehicles currently in possession of either
            party are awarded to the party in possession and any debt
            therein associated with the vehicle shall be the
            responsibility of the party in possession of the vehicle.
            The husband has a Hyundai valued at approximately
            $3,100 and a Ford Escape valued at approximately
            $16,350. Neither vehicle has debt. The wife has a
            Maxima with no debt, however an estimated value was
            not provided to the Court.

            10. To equitably resolve the awards of accounts and
            vehicles, the husband shall pay the wife $10,000 within
            60 days of this Order.

            11. Retirement. All retirement plans, specifically
            including the husband’s Fidelity IRA, shall be divided
            equally from the date of the marriage until the date of
            divorce via a Qualified Domestic Relations Order. The
            Scottrade account shall also be divided equally. The
            estimated values of the accounts are $95,668 (Fidelity)
            and $1,643 (Scottrade).

            ....

            13. Health Insurance. The wife shall be responsible for
            obtaining her own health insurance. She has not had
            health insurance coverage since 2008. She was unable to
            provide the Court with any information or estimated
            costs for her potential insurance. The Court has included
            the wife obtaining insurance as an expense in
            consideration of the maintenance award.

1/25/2019 Final Hearing Order.




                                       -9-
                 Kevin filed a CR3 59.05 motion to alter, amend, or vacate the January

25, 2019 Final Hearing Order. In his motion, Kevin asserted that (1) no

maintenance should have awarded to Tonya past her retirement age; (2) the

maintenance order should have included a provision terminating maintenance upon

the death of either party or Tonya’s remarriage; (3) the award was excessive in

both its amount and duration; and (4) seeking additional findings on the amount the

court considered necessary for Tonya to obtain insurance. By order entered March

25, 2019, the family court denied Kevin’s motion but included in its order that the

maintenance award would terminate on Tonya’s cohabitation, remarriage, or death

pursuant to Combs v. Combs, 787 S.W.2d 260 (Ky. 1990).

                 This appeal followed.

                                         II. ANALYSIS

                 The award of spousal maintenance “has traditionally been delegated

to the sound and broad discretion of the [family] court[.]” Barbarine v. Barbarine,

925 S.W.2d 831, 832 (Ky. App. 1996). On appeal, this Court may only disturb the

award of spousal maintenance if the family court has “abused its discretion or

based its decision on findings of fact that are clearly erroneous[.]” Powell v.

Powell, 107 S.W.3d 222, 224 (Ky. 2003). Abuse of discretion occurs when the




3
    Kentucky Rules of Civil Procedure.
                                           -10-
family court’s decision is “arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Artrip v. Noe, 311 S.W.3d 229, 232 (Ky. 2010).

                The determination of maintenance involves a two-pronged analysis.

First, the family court must decide whether the requesting spouse is even entitled

to maintenance at all by examining that spouse’s financial needs and resources.

Wattenberger v. Wattenberger, 577 S.W.3d 786, 787 (Ky. App. 2019). Pursuant to

KRS4 403.200(1), the family court may award maintenance if it finds that the

spouse seeking maintenance: (a) lacks sufficient property, including marital

property apportioned to her, to provide for her reasonable needs; and (b) is unable

to support herself through appropriate employment. McVicker v. McVicker, 461

S.W.3d 404, 420 (Ky. App. 2015).

                If, based on those factors, an award of maintenance is justified, the

family court must then decide the appropriate amount and duration of the award

while considering all relevant factors, including:

                (a) The financial resources of the party seeking
                maintenance, including marital property apportioned to
                him, and his ability to meet his needs independently,
                including the extent to which a provision for support of a
                child living with the party includes a sum for that party as
                custodian;

                (b) The time necessary to acquire sufficient education or
                training to enable the party seeking maintenance to find
                appropriate employment;

4
    Kentucky Revised Statutes.
                                           -11-
             (c) The standard of living established during the
             marriage;

             (d) The duration of the marriage;

             (e) The age, and the physical and emotional condition of
             the spouse seeking maintenance; and

             (f) The ability of the spouse from whom maintenance is
             sought to meet his needs while meeting those of the
             spouse seeking maintenance.

KRS 403.200(2). “While, of course, mere lip service is insufficient, the family

court is not required to render explicit findings of fact as to each relevant KRS

403.200(2) factor.” Shafizadeh v. Shafizadeh, 444 S.W.3d 437, 446 (Ky. App.

2012) (citing McGregor v. McGregor, 334 S.W.3d 113, 118 (Ky. App. 2011)).

             Kevin’s appellate brief does not contest the fact Tonya is entitled to

some spousal maintenance. The issue we must determine is whether the family

court abused its discretion with respect to the amount and duration of the spousal

maintenance it awarded Tonya.

             Kevin’s first argument is that family court erred in awarding Tonya

lifetime maintenance in an amount that exceeded verifiable, reasonable expenses.

Kevin notes Tonya failed to introduce sufficient evidence that her disability

rendered her unable to work. This is true. In fact, the family court found that

Tonya was able to do some work, despite her testimony otherwise. This does not

mean, however, that it was an abuse of discretion for the family court to award her


                                         -12-
lifetime maintenance. The fact that Tonya can perform some limited work on a

part-time basis does not mean her employment prospects and earning capacity are

great.

             The purpose of spousal maintenance is to enable the receiving spouse

to support herself to acquire the skills necessary in the current workforce so that he

or she does not rely upon the maintenance indefinitely. Powell, 107 S.W.3d at

224. However, where the marriage was long term, the dependent spouse is near

retirement age, there is a large discrepancy in incomes, or the prospects for self-

sufficiency appear dismal, our Courts have declined to follow that policy and have

awarded maintenance for longer periods. Id.

             While Tonya is capable of working, “[t]he mere fact that the wife can

eke out a living is not sufficient to deny maintenance.” Combs v. Combs, 622

S.W.2d 679, 680 (Ky. App. 1981). In Russell v. Russell, 878 S.W.2d 24 (Ky. App.

1994), we considered a factual scenario similar to the present one. The receiving

spouse received disability payments; however, the payments were not sufficient to

meet her reasonable needs. We reiterated that “where one is unable due to health

problems to be self-supporting, the statute is appropriately utilized to prevent the

‘drastic change’ in the standard of living experienced.” Id. at 27 (quoting Leitsch

v. Leitsch, 839 S.W.2d 287, 290 (Ky. App. 1992)).




                                         -13-
             At the time the family court entered its final hearing order, Tonya was

fifty-one years old. She was unemployed. She did not work for much of the

parties’ lengthy marriage. She testified that her last job was at NAPA Auto Parts.

Given Tonya’s age, physical condition, emotional state, and employment history, it

was reasonable for the family court to conclude that even if Tonya did obtain

employment, it would not be sufficient to meet her needs. Moreover, the

graduating reduction in the maintenance amount provides some incentive for

Tonya to secure employment while at the same time recognizing that the nature of

employment Tonya is able to perform will still not be likely to meet her reasonable

needs. Having reviewed the record, we are confident the family court

appropriately balanced Tonya’s ability to work with the realistic employment

prospects available to her.

             We are likewise confident that the family court appropriately

determined what it considered to be reasonable expenses. As noted by the family

court, many of the expenses Tonya submitted were utterly and totally outrageous.

Additionally, it is clear that Tonya’s spending during the marriage far exceeded the

resources of the parties. Nevertheless, while married to Kevin, it was entirely

possible for Tonya to enjoy a comfortable lifestyle within the parties’ financial

means. After the divorce, Tonya’s income was drastically reduced while Kevin’s

was not. Even though Tonya exaggerated her expenses, it does not follow that the


                                        -14-
family court was required to discount her testimony regarding all her expenses. She

still had some expenses such as housing, food, utilities, and insurance. She also

testified that she was in need of expensive dental work. Having carefully reviewed

the record, we cannot agree with Kevin that the family court abused its discretion

with respect to the amounts awarded to Tonya. It is obvious to us that the family

court went to great lengths to parse out the reasonable expenses Tonya would incur

living on her own from the excessive ones she claimed were necessary and that she

enjoyed during the parties’ marriage.

             Next, citing Weldon v. Weldon, 957 S.W.2d 283 (Ky. App. 1997),

Kevin argues that maintenance should terminate at retirement age. We

characterized the parties in Weldon as a “working couple.” The wife held a

master’s degree in public service from Western Kentucky University and was

earning $28,000 per year at the time of the parties’ divorce. Both parties were in

their forties. We held that under these circumstances it was an abuse of discretion

to award the wife maintenance past her retirement age because at that point “the

parties’ income levels will be more equal since [the wife] will be entitled to half of

[the husband’s] pension, as he will be entitled to half of hers.” Id. at 286.

             We disagree with Kevin that Weldon is dispositive. While Tonya was

awarded half of Kevin’s retirement, approximately $50,000, unlike the wife in

Weldon, Tonya does not have her own retirement account or the realistic prospect


                                         -15-
of securing employment that will fund a retirement or ever equal Kevin’s income.

Kevin on the other hand, is forty-eight. He has several more years left to build his

retirement, and his employment history indicates that he is capable of earning a

six-figure salary. Thus, unlike the parties in Weldon, the record does not support a

conclusion that Tonya’s and Kevin’s income levels will be more equal at

retirement age obviating the need for Tonya to receive any further maintenance

from Kevin.

              Additionally, no proof was offered during the hearing regarding either

Kevin’s or Tonya’s expected retirement incomes. “When the evidence regarding

entitlement to and amount of future [retirement] benefits is speculative, it is better

practice to enter an open-ended award that can be reduced or eliminated pursuant

to KRS 403.250.” Naramore v. Naramore, 611 S.W.3d 281, 290 (Ky. App. 2020).

In light of the record, we cannot conclude that the family court abused its

discretion by failing to terminate Tonya’s maintenance when the parties reach

retirement age.

              Kevin next argues that the family court should have ordered Tonya to

seek healthcare insurance through Medicare and/or Medicaid rather than continue

to rely on maintenance from him to pay for private insurance. However, Tonya’s

eligibility for disability medical benefits does not require a reduction or elimination

of maintenance. See Calloway v. Calloway, 832 S.W.2d 890, 894 (Ky. App.


                                         -16-
1992). Should Tonya receive such benefits in the future, “KRS 403.250 and the

civil rules provide for mechanisms by which the maintenance award can be

reduced or eliminated.” Id.

             The family court’s original order did not provide that Tonya’s

maintenance terminated on upon death, remarriage, or cohabitation. As part of his

CR 59.05 motion, Kevin requested the family court to amend its order to

specifically include these events of termination. Instead, the family court denied

Kevin’s motion stating: “The Court finds the maintenance award in the final

hearing order is appropriate and that the requirements in Combs v. Combs, 787

SW2d 260 (Ky 1990) apply and that the maintenance award will terminate upon

[Tonya’s] cohabitation, remarriage or death.”

             KRS 403.250 governs the modification and automatic termination of

maintenance.

             (1) Except as otherwise provided in subsection (6) of
             KRS 403.180, the provisions of any decree respecting
             maintenance may be modified only upon a showing of
             changed circumstances so substantial and continuing as
             to make the terms unconscionable. The provisions as to
             property disposition may not be revoked or modified,
             unless the court finds the existence of conditions that
             justify the reopening of a judgment under the laws of this
             state.

             (2) Unless otherwise agreed in writing or expressly
             provided in the decree, the obligation to pay future
             maintenance is terminated upon the death of either party
             or the remarriage of the party receiving maintenance.
                                        -17-
KRS 403.250.

             In Combs, supra, the Court held that cohabitation could serve as a

ground for the termination or reduction in maintenance where the court finds that a

change in circumstances is so substantial and continuing as to make the terms

unconscionable as permitted by KRS 403.250(1). Combs, 787 S.W.2d at 262-63.

However, unlike death or remarriage, cohabitation is not a ground for automatic

termination pursuant to KRS 403.250(2). “If the legislature wants to make a policy

decision to automatically terminate maintenance upon a recipient’s cohabitation,

then it should amend KRS 403.250(2) to add cohabitation as a grounds for

automatic termination.” Id. at 263. Therefore, the family court’s statement in its

order denying Kevin’s motion to modify that the maintenance award would

automatically terminate on the event of cohabitation was an overextension of

Combs. However, irrespective of this misplaced statement, the award will

automatically terminate upon death or remarriage of the receiving spouse. And, if

Tonya cohabitates, while termination will not be automatic, Kevin can seek

modification pursuant to KRS 403.250(2). This is in accordance with our statutes

and case law and the family court did not need to modify its order to explicitly

state the law in this regard.




                                        -18-
                              III. CONCLUSION

           For the foregoing reasons, we affirm the order of the McCracken

Family Court.

           ALL CONCUR.



BRIEF FOR CROSS-APPELLEE:              NO BRIEF FILED FOR CROSS-
                                       APPELLANT
Bard K. Brian
Paducah, Kentucky




                                     -19-